
	

113 HR 2773 IH: Great Lakes Ecological and Economic Protection Act of 2013
U.S. House of Representatives
2013-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2773
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2013
			Mr. Joyce (for
			 himself, Mr. Petri,
			 Mrs. Miller of Michigan,
			 Mr. Levin,
			 Mr. Dingell, and
			 Ms. Slaughter) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  protect and restore the Great Lakes.
	
	
		1.Short titleThis Act may be cited as the
			 Great Lakes Ecological and Economic
			 Protection Act of 2013.
		2.Great Lakes provision
			 modifications
			(a)Findings; purposeSection 118(a) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1268(a)) is amended—
				(1)in paragraph (1)—
					(A)by striking subparagraph (B) and inserting
			 the following:
						
							(B)the United States should seek to attain the
				goals embodied in the Great Lakes Restoration Initiative Action Plan, the Great
				Lakes Regional Collaboration Strategy, and the Great Lakes Water Quality
				Agreement of 1978 (including subsequent amendments);
				and
							;
				and
					(B)in subparagraph (C), by inserting ,
			 tribal, after State;
					(2)by striking paragraph (2) and inserting the
			 following:
					
						(2)PurposeThe purpose of this section is to achieve
				the goals established in the Great Lakes Restoration Initiative Action Plan,
				the Great Lakes Regional Collaboration Strategy, and the Great Lakes Water
				Quality Agreement through—
							(A)improved organization and definition of
				mission on the part of the Agency;
							(B)the funding of grants, contracts, and
				interagency agreements for protection, restoration, and pollution control in
				the Great Lakes area; and
							(C)improved
				accountability.
							;
				and
				(3)by striking
			 paragraph (3) and inserting the following:
					
						(3)DefinitionsIn this section:
							(A)AgencyThe
				term Agency means the Environmental Protection Agency.
							(B)Area of
				concernThe term area of concern means a geographic
				area located within the Great Lakes, in which beneficial uses are impaired and
				which has been officially designated as an area of concern under Annex 2 of the
				Great Lakes Water Quality Agreement.
							(C)Great
				LakesThe term Great Lakes means Lake Ontario, Lake
				Erie, Lake Huron (including Lake St. Clair), Lake Michigan, and Lake Superior,
				and the connecting channels (Saint Mary’s River, Saint Clair River, Detroit
				River, Niagara River, and Saint Lawrence River to the Canadian Border).
							(D)Great Lakes
				mayorThe term Great Lakes mayor means a mayor of a
				municipality located in a Great Lakes State.
							(E)Great Lakes
				Regional Collaboration StrategyThe term Great Lakes
				Regional Collaboration Strategy means the Great Lakes Regional
				Collaboration Strategy to Protect and Restore the Great Lakes, released on
				December 12, 2005, including any amendments or updates thereafter.
							(F)Great Lakes
				StateThe term Great Lakes State means any of the
				States of Illinois, Indiana, Michigan, Minnesota, New York, Ohio, Pennsylvania,
				and Wisconsin.
							(G)Great Lakes
				SystemThe term Great Lakes System means all the
				streams, rivers, lakes, and other bodies of water within the drainage basin of
				the Great Lakes.
							(H)Great Lakes
				Water Quality AgreementThe term Great Lakes Water Quality
				Agreement means the Agreement on Great Lakes Water Quality, 1978, signed
				at Ottawa on November 22, 1978 (30 UST 1383; TIAS 9257), between the United
				States and Canada.
							(I)Lakewide
				Management PlanThe term Lakewide Management Plan
				means a written document that embodies a systematic and comprehensive ecosystem
				approach to restoring and protecting the beneficial uses of the open waters of
				each of the Great Lakes, in accordance with article VI and Annex 2 of the Great
				Lakes Water Quality Agreement.
							(J)Potentially
				responsible partyThe term potentially responsible
				party means an individual or entity that may be liable under any Federal
				or State authority that is being used or may be used to facilitate the cleanup
				and protection of the Great Lakes.
							(K)Program
				OfficeThe term Program Office means the Great Lakes
				National Program Office established by this section.
							(L)Remedial Action
				PlanThe term Remedial Action Plan means a written
				document that embodies a systematic and comprehensive ecosystem approach to
				restoring and protecting the beneficial uses of areas of concern, in accordance
				with article VI and Annex 2 of the Great Lakes Water Quality Agreement.
							(M)Research
				OfficeThe term Research Office means the Great
				Lakes Research Office established by subsection (d).
							(N)Site
				characterizationThe term site characterization
				means a process for monitoring and evaluating the nature and extent of sediment
				contamination in accordance with the guidance of the Agency for the assessment
				of contaminated sediment in an area of concern located wholly or partially
				within the United
				States.
							.
				(b)Great Lakes managementSection 118(c) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1268(c)) is amended—
				(1)in paragraph (1)—
					(A)in subparagraph (A), by striking
			 ,; and inserting a semicolon;
					(B)by striking subparagraph (E);
					(C)by redesignating subparagraphs (C) and (D)
			 as subparagraphs (D) and (E), respectively;
					(D)in subparagraph (D) (as so redesignated),
			 by adding and at the end;
					(E)in subparagraph (E) (as so redesignated),
			 by striking ; and and inserting a period; and
					(F)by inserting after subparagraph (B) the
			 following:
						
							(C)coordinate with the Great Lakes Interagency
				Task Force, as required under paragraph
				(8);
							;
					(2)in paragraph (3)(C), by striking
			 subparagraph (c)(1)(C) of this section and inserting
			 paragraph (1)(D);
				(3)by striking paragraph (6) and inserting the
			 following:
					
						(6)Great Lakes governance and
				management
							(A)Great Lakes Advisory Board
								(i)EstablishmentThe Administrator shall establish an
				advisory board, to be known as the Great Lakes Advisory Board,
				to provide advice and recommendations to the Administrator on matters
				pertaining to Great Lakes restoration and protection.
								(ii)MembershipThe Great Lakes Advisory Board shall be
				composed of not fewer than 12 and not more than 20 members of whom—
									(I)1 shall be
				appointed by the Great Lakes Governors to represent the interests of all of the
				Great Lakes States;
									(II)1 shall be
				appointed by the Great Lakes mayors to represent the interests of local
				governments in the Great Lakes Region;
									(III)1 shall be from
				a Great Lakes tribal government; and
									(IV)the remaining
				members shall be appointed by the Administrator and shall include, in a manner
				that ensures to the maximum extent practicable geographic representation of the
				Great Lakes basin, representatives of or individuals affiliated with—
										(aa)environmental
				groups;
										(bb)hunting, fishing,
				and conservation organizations;
										(cc)businesses;
										(dd)agricultural
				groups;
										(ee)foundations;
										(ff)environmental
				justice organizations;
										(gg)academia;
				and
										(hh)State, local, and
				tribal governments.
										(iii)Meetings
									(I)In generalThe Great Lakes Advisory Board shall meet
				not less frequently than once every 180 days.
									(II)Open
				to publicThe meetings of the
				Great Lakes Advisory Board shall be open to the public.
									(iv)OperationThe Great Lakes Advisory Board
				shall—
									(I)operate on a collaborative basis;
				and
									(II)seek input from a broad variety of
				stakeholders.
									(v)CostsThe members of the Great Lakes Advisory
				Board shall be allowed travel expenses, including per diem in lieu of
				subsistence, at rates authorized for employees of agencies under subchapter I
				of chapter 57 of title 5, United States Code, while away from their homes or
				regular places of business in the performance of services for the
				Board.
								;
				(4)by striking paragraph (7) and inserting the
			 following:
					
						(7)Great Lakes Restoration Initiative
							(A)FindingsCongress finds that—
								(i)the goal of the Great Lakes program of the
				Agency is to restore and maintain the chemical, physical, and biological
				integrity of the Great Lakes basin ecosystem; and
								(ii)in 2010, the Agency, in coordination with
				Federal partners, commenced implementation of a new Great Lakes Restoration
				Initiative (referred to in this paragraph as the Initiative),
				which is designed—
									(I)to identify programs and projects that are
				strategically selected—
										(aa)to target the most significant
				environmental problems in the Great Lakes ecosystem; and
										(bb)to implement the
				Great Lakes Regional Collaboration Strategy;
										(II)to be based on the work of the Great Lakes
				Interagency Task Force established by paragraph (8)(A); and
									(III)to represent the commitment of the Federal
				Government to significantly advancing Great Lakes protection and
				restoration.
									(B)Focus areasThe Initiative shall prioritize work done
				by non-Federal partners using funding made available for the Great Lakes for
				priority areas for each fiscal year, such as—
								(i)the remediation of toxic substances and
				areas of concern;
								(ii)the prevention and control of invasive
				species and the impacts of invasive species;
								(iii)the protection and restoration of nearshore
				health and the prevention and mitigation of nonpoint source pollution;
								(iv)habitat and wildlife protection and
				restoration, including wetlands restoration and preservation;
								(v)accountability, monitoring, evaluation,
				communication, and partnership activities; and
								(vi)other areas
				prioritized by the Great Lakes Advisory Board.
								(C)ProjectsPursuant to the Initiative, the Agency
				shall consult with Federal partners, including the Great Lakes Interagency Task
				Force, and take into consideration the recommendations of the Great Lakes
				Advisory Board to select the best combination of programs and projects for
				Great Lakes protection and restoration using principles and criteria such
				as—
								(i)the ability to achieve strategic and
				measurable environmental outcomes that implement the Great Lakes Collaboration
				Strategy and the Great Lakes Water Quality Agreement;
								(ii)the feasibility of—
									(I)prompt implementation;
									(II)timely achievement of results; and
									(III)the ability to leverage resources;
				and
									(iii)opportunities
				for improved interagency and inter-organizational coordination and
				collaboration to reduce duplication and streamline efforts.
								(D)Implementation of projects
								(i)In generalFunds made available to carry out the
				Initiative shall be used to strategically implement—
									(I)Federal projects; and
									(II)projects carried out in coordination with
				States, Indian tribes, municipalities, institutions of higher education, and
				other organizations.
									(ii)Transfer of fundsOf amounts made available for environmental
				programs and management for the Great Lakes Restoration Initiative, the
				Administrator may—
									(I)transfer not more than $475,000,000 to the
				head of any Federal department or agency, with the concurrence of the
				department or agency head, to carry out activities to support the Initiative
				and the Great Lakes Water Quality Agreement;
									(II)enter into an interagency agreement with
				the head of any Federal department or agency to carry out activities described
				in subclause (I); and
									(III)make grants to governmental entities,
				nonprofit organizations, institutions, and educational institutions for use in
				carrying out planning, research, monitoring, outreach, training, studies,
				surveys, investigations, experiments, demonstration projects, and
				implementation relating to the activities described in subclause (I).
									(E)Scope
								(i)In generalProjects shall be carried out pursuant to
				the Initiative on multiple levels, including—
									(I)local;
									(II)Great Lakes-wide; and
									(III)Great Lakes basin-wide.
									(ii)LimitationNo funds made available to carry out the
				Initiative may be used for any water infrastructure activity (other than a
				green infrastructure project that improves habitat and other ecosystem
				functions in the Great Lakes) for which amounts are made available from—
									(I)a State water pollution control revolving
				fund established under title VI; or
									(II)a State drinking water revolving loan fund
				established under section 1452 of the Safe Drinking Water Act (42 U.S.C.
				300j–12).
									(F)Activities by other Federal
				agenciesEach relevant
				Federal department and agency shall, to the maximum extent practicable—
								(i)maintain the base level of funding for the
				Great Lakes activities of the agency; and
								(ii)identify new activities and projects to
				support the environmental goals of the Initiative.
								(G)Funding
								(i)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out the Initiative $475,000,000 for each
				of fiscal years 2014 through 2018.
								(ii)PartnershipsOf the amounts made available to carry out
				the Initiative, the Administrator shall transfer expeditiously to the Federal
				partners of the Initiative such sums as are necessary for subsequent use and
				distribution by the Federal partners in accordance with this
				section.
								;
				(5)by striking paragraph (8) and inserting the
			 following:
					
						(8)Great Lakes
				Interagency Task Force
							(A)Definition of
				Task ForceIn this paragraph, the term Task Force
				means the Great Lakes Interagency Task Force established under subparagraph
				(B).
							(B)EstablishmentThere
				is established a task force, to be known as the Great Lakes Interagency
				Task Force as described in Executive Order 13340 (33 U.S.C. 1268 note),
				relating to the establishment of Great Lakes Interagency Task Force and
				promotion of regional collaboration of national significance for Great
				Lakes.
							(C)Membership
								(i)CompositionThe
				Task Force shall be composed of—
									(I)the Administrator,
				who shall serve as Chair;
									(II)the Secretary of
				State;
									(III)the Secretary of
				the Interior;
									(IV)the Secretary of
				Agriculture;
									(V)the Secretary of
				Commerce;
									(VI)the Secretary of
				Housing and Urban Development;
									(VII)the Secretary of
				Transportation;
									(VIII)the Secretary
				of Homeland Security;
									(IX)the Secretary of
				the Army; and
									(X)the Chair of the
				Council on Environmental Quality.
									(ii)DelegationAny
				member of the Task Force may delegate any duty of the member of the Task force
				described in this paragraph to any person who—
									(I)is a member of the
				department, agency, or office of the member; and
									(II)(aa)is an officer of the
				United States appointed by the President; or
										(bb)is a full-time employee compensated
				at a rate of pay not less than the minimum annual rate of basic pay for GS–15
				under section 5332 of title 5, United States Code.
										(D)Coordination and
				assistanceThe Program Office shall—
								(i)coordinate, to the
				maximum extent practicable, with the Task Force; and
								(ii)assist the Task
				Force with the performance of the functions of the Task Force.
								(E)DutiesThe
				Task Force, as a body or through member agencies, shall—
								(i)collaborate with
				Canada, provinces of Canada, and binational bodies involved in the Great Lakes
				region regarding policies, strategies, projects, and priorities for the Great
				Lakes System;
								(ii)(I)coordinate the
				development of Federal policies, strategies, projects, and priorities for
				addressing the restoration and protection of the Great Lakes System consistent
				with—
										(aa)the Great Lakes Water Quality
				Agreement;
										(bb)the Great Lakes Regional
				Collaboration Strategy; and
										(cc)the Great Lakes Restoration
				Initiative Action Plan;
										(II)take into consideration any
				recommendations of the Great Lakes Advisory Board; and
									(III)assist in the appropriate management of
				the Great Lakes System;
									(iii)develop
				outcome-based goals for the Great Lakes System (relying on existing data and
				science-based indicators of water quality, related environmental factors, and
				other information) that—
									(I)focus on outcomes
				such as cleaner water, improved public health, sustainable fisheries, and
				biodiversity of the Great Lakes System;
									(II)ensure that
				Federal policies, strategies, projects, and priorities support measurable
				results; and
									(III)are consistent
				with the Great Lakes Regional Collaboration Strategy and the Great Lakes
				Restoration Initiative Action Plan;
									(iv)exchange
				information regarding policies, strategies, projects, and activities of the
				agencies represented on the Task Force relating to—
									(I)the Great Lakes
				System;
									(II)the Great Lakes
				Water Quality Agreement;
									(III)the Great Lakes
				Restoration Initiative Action Plan; and
									(IV)the Great Lakes
				Regional Collaboration Strategy;
									(v)coordinate
				government action associated with the Great Lakes System;
								(vi)seek input from
				nongovernmental organizations, States, and local and tribal governments;
								(vii)ensure
				coordinated scientific and other research associated with the Great Lakes
				System;
								(viii)provide
				assistance and support to agencies represented on the Task Force in activities
				relating to the Great Lakes System;
								(ix)after receipt of
				recommendations from the Great Lakes Advisory Board, establish annual
				priorities with respect to Great Lakes protection and restoration, consistent
				with priorities for the Great Lakes Collaboration Strategy and Great Lakes
				Water Quality Agreement; and
								(x)not later than 1
				year after the date of enactment of the Great
				Lakes Ecological and Economic Protection Act of 2013 and every 5
				years thereafter—
									(I)in coordination
				with the Great Lakes Governors, Great Lakes mayors, tribal leaders, and
				nongovernmental organizations—
										(aa)review the Great
				Lakes Regional Collaboration Strategy and the Great Lakes Restoration
				Initiative Action Plan; and
										(bb)update and revise
				the Great Lakes Restoration Initiative Action Plan—
											(AA)to reflect the
				most comprehensive scientific information available; and
											(BB)to improve the
				implementation of the Great Lakes Regional Collaboration Strategy; and
											(II)submit a report
				to Congress on what actions have and have not been implemented with respect to
				the recommendations made by—
										(aa)the
				Great Lakes Advisory Board;
										(bb)the
				Great Lakes mayors;
										(cc)the
				Great Lakes Governors; and
										(dd)tribal leaders in
				Great Lakes
				States.
										;
				(6)by striking
			 paragraph (10) and inserting the following:
					
						(10)Reports
							(A)Annual
				comprehensive restoration reportNot later than 90 days after the
				end of each fiscal year, the Administrator shall submit to Congress and make
				publicly available a comprehensive report on the overall health of the Great
				Lakes that includes—
								(i)a
				description of the achievements during the fiscal year in implementing the
				Great Lakes Water Quality Agreement and any other applicable agreements and
				amendments that—
									(I)demonstrate, by
				category (including categories for judicial enforcement, research, State
				cooperative efforts, and general administration) the amounts expended on Great
				Lakes water quality initiatives for the fiscal year;
									(II)describe the
				progress made during the fiscal year in implementing the system of surveillance
				of the water quality in the Great Lakes System, including the monitoring of
				groundwater and sediment, with a particular focus on toxic pollutants;
									(III)describe the
				prospects of meeting the goals and objectives of the Great Lakes Water Quality
				Agreement; and
									(IV)provide a
				comprehensive assessment of the planned efforts to be pursued in the succeeding
				fiscal year for implementing the Great Lakes Water Quality Agreement and any
				other applicable agreements and amendments that—
										(aa)indicate, by
				category (including categories for judicial enforcement, research, State
				cooperative efforts, and general administration) the amount anticipated to be
				expended on Great Lakes water quality initiatives for the applicable fiscal
				year; and
										(bb)include a report
				on programs administered by other Federal agencies that make resources
				available for Great Lakes water quality management efforts;
										(ii)a
				detailed list of accomplishments of the Great Lakes Restoration Initiative with
				respect to each organizational element of the Initiative and the means by which
				progress will be evaluated;
								(iii)recommendations
				for streamlining the work of advisory and coordinating committees (such as the
				Great Lakes Regional Collaboration and the United States Policy Committee),
				including a recommendation for eliminating any such entity if the work of the
				entity—
									(I)is duplicative;
				or
									(II)complicates the
				protection and restoration of the Great Lakes; and
									(iv)with respect to
				each priority established under paragraph (8)(E)(ix) during the fiscal year,
				the reasons why the Administrator implemented, or did not implement, the
				priorities and recommendations.
								(B)Crosscut
				budgetNot later than 45 days after the date of submission of the
				budget of the President to Congress, the Director of the Office of Management
				and Budget, in coordination with the Governor of each Great Lakes State and the
				Task Force, shall submit to Congress and make publicly available a financial
				report, certified by the head of each agency that has budget authority for
				Great Lakes restoration activities, containing—
								(i)an
				interagency budget crosscut report that—
									(I)describes the
				budget proposed, including funding allocations by each agency for the Great
				Lakes Restoration Initiative;
									(II)identifies any
				adjustments from the budget request;
									(III)identifies the
				funding in any amount for each of the Federal agencies that carry out
				restoration and protection activities in the subsequent fiscal year, separately
				reporting the amount of funding to be provided under each law pertaining to the
				agency;
									(IV)compares specific
				funding levels allocated for participating Federal agencies from fiscal year to
				fiscal year; and
									(V)identifies all
				expenditures since fiscal year 2004 by the Federal Government and State
				governments for Great Lakes restoration activities;
									(ii)a
				detailed accounting of all funds received and obligated by all Federal agencies
				and, to the maximum extent practicable, State agencies using Federal funds, for
				Great Lakes restoration activities during the current and previous fiscal
				years;
								(iii)a budget for the
				proposed projects (including a description of the project, authorization level,
				and project status) to be carried out in the subsequent fiscal year with the
				Federal share of funds for activities; and
								(iv)a
				listing of all projects to be undertaken in the subsequent fiscal year with the
				Federal share of funds for activities.
								;
				and
				(7)in paragraph (12)(H), by striking clause
			 (i) and inserting the following:
					
						(i)AuthorizationIn addition to other amounts authorized to
				be appropriated pursuant to this section, there are authorized to be
				appropriated to carry out this paragraph—
							(I)$50,000,000 for
				each of fiscal years 2004 through 2010; and
							(II)$100,000,000 for each of fiscal years 2014
				through
				2018.
							.
				(c)Authorization of
			 appropriationsSection 118(h)
			 of the Federal Water Pollution Control Act (33 U.S.C. 1268(h)) is
			 amended—
				(1)by redesignating paragraphs (1) through (3)
			 as subparagraphs (A) through (C), respectively, and indenting the subparagraphs
			 appropriately;
				(2)by striking
			 There are authorized and inserting the following:
					
						(1)In
				generalThere are
				authorized
						;
				and
				(3)by adding at the
			 end the following:
					
						(2)Program
				OfficeThere is authorized to
				be appropriated to the Program Office to carry out this section $25,000,000 for
				each of fiscal years 2014 through
				2018.
						.
				(d)Effect of sectionNothing in this section or an amendment
			 made by this section affects—
				(1)the jurisdiction, powers, or prerogatives
			 of—
					(A)any department, agency, or officer
			 of—
						(i)the Federal Government; or
						(ii)any State or tribal government; or
						(B)any international body established by
			 treaty with authority relating to the Great Lakes (as defined in section
			 118(a)(3) of the Federal Water Pollution Control Act (33 U.S.C. 1268(a)(3)));
			 or
					(2)any other Federal or State authority that
			 is being used or may be used to facilitate the cleanup and protection of the
			 Great Lakes (as so defined).
				
